Appeal by the employer and insurance carrier from a decision and award of the Workmen’s Compensation Board for disability and death benefits to the widow of a deceased employee. The sole issue is whether decedent sustained an accident arising out of and in the course of his employment. When he was struck by an automobile he was walking on a public highway between two buildings of the employer. He slept in one building and performed his active duties in the other building. The inference may be drawn, under all the circumstances of the case, that decedent was within the precinct of his employment when the accident occurred. Award affirmed, with costs to the Workmen’s Compensation Board, All concur.